            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARCUS HAND,                                No. 4:18-CV-01287

           Plaintiff,                       (Judge Brann)

     v.

DR. JULIAN GUTIERREZ and
BARBARA ARENTZ,

           Defendants.

                                 ORDER

                           SEPTEMBER 4, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss (Doc. 15) is GRANTED;

    2.    Hand’s complaint (Doc. 1) is DISMISSED without prejudice; and

    3.    Hand may, within 30 days of the date of this Order, file an amended

          complaint that addresses the deficiencies identified in the Court’s

          accompanying Memorandum Opinion.



                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
